Deen, Presiding Judge.
Jack Calhoun d/b/a Associated Duplicators appeals from a verdict of the trial court sitting without a jury which found him liable on four specific invoices on an open account. He asserts the general grounds. Held:
Argued September 11, 1978
Decided October 2, 1978.
Dorsey & Traver, Jerry B. Hatcher, for appellant.
Raborn L. Davis, for appellee.
The appellate courts will only reverse the findings of the trial court if they are based on erroneous findings of law; it will not control his findings of fact based upon conflicting evidence. McCrary v. State, 215 Ga. 887 (114 SE2d 133) (1960). We have reviewed the evidence presented at trial and the judgment was supported by the evidence.

Judgment affirmed.


Smith and Banke, JJ., concur.